DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19th, 2021 has been entered.

Response to Amendment
Applicant's amendments filed July 19th, 2021 have been entered. Claim 1 has been amended.

The Section 103 rejections over Ito as the primary reference made in the Office action mailed April 19th, 2021 have been amended. However, a new grounds of rejection has been made in view of Ogawa et al. (U.S. Pub. No. 2016/0260645 A1) or Hidehira et al. (JP 5733679 B2).

Response to Arguments
Applicant’s arguments filed July 19th, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1-2, 5, 7-8, & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (JP 2006-291094 A) (hereinafter “Ito”) in view of Aizawa (JP 11-035795 A) (hereinafter “Aizawa”) and either Goh et al. (WO 2003/082976 A1) (hereinafter “Goh”) OR Hidehira et al. (JP 5733679 B2) (hereinafter “Hidehira”).
Regarding claims 1-2, 5, and 8, Ito teaches a laminate of prepregs forming a composite molded article having excellent heat resistance and toughness [0001, 0030, 0034-0037, 0041], wherein the prepregs may be used in industries such as commercial aircrafts [0002], the prepregs formed from a carbon fiber-reinforced resin composition comprising an epoxy resin composition of blended epoxy parts (A), (B/b1), and (C/b2), optionally a thermoplastic resin (D) at 15 to 40 parts per 100 parts (A)-(C), and a curing agent (E) in an amount of 0.7 to 0.9 epoxy equivalents based on 100 parts (A)-(C) [0006, 0026-0029], wherein the epoxy resin composition comprises (A) a biphenyl type bifunctional epoxy resin at 20 to 40 wt% of the epoxy parts (A)-(C) which provides good adhesiveness [0007-0010], (B) a glycidylamine, a phenol novolac, or a cresol novolac (non-biphenyl) type epoxy resin comprising at least three epoxy groups at 20 to 40 wt% of the epoxy parts (A)-(C) which provides good heat resistance and rigidity [0011-0014], and a bisphenol A (bifunctional) type epoxy resin at 30 to 50 wt% of the epoxy parts (A)-(C) which provides good heat resistance and the proper glass transition temperature [0011-0019], such that (A)-(C) add up to 100% [0020], wherein the proportion of the resin to fibers is 30 to 50 wt% (content of carbon fibers is 50-70 wt%) [0028], wherein the example (#1) comprises amounts of 30 wt (A), 30 wt% (B), 40 wt% (C) at a carbon fiber amount is 65 wt% [0033, 0038, Table 1], wherein the resin may additionally comprise fillers/flame retardants [0026] with no specifics being set forth. The 
Further regarding claims 1-2, Ito does not teach the inclusion of any specific flame retardants, specifically melamine cyanurate as claimed, or the epoxy resin to be an epoxy resin represented by formula A-1 as claimed.
Aizawa teaches a prepreg for a pressed/molded laminated board/plate [0001, 0009, 0020-0021] comprising a nonlimited fibrous base material and an epoxy resin composition comprising an epoxy resin, a curing agent, and melamine cyanurate as essential components [0006], wherein the melamine cyanurate comprises preferably 10 to 100 parts (10-50 wt%) based on 100 parts of the epoxy resin and curing agent [0015], wherein the curing agent is included in 0.8 to 1.2 epoxy equivalents [0014], wherein in the examples 1-3 the amount of melamine cyanurate is 116 parts, 23 parts, and 100 parts and the curing agent at 64 parts [0022-0024].
It would have been obvious to one of ordinary skill in the art at the time of invention to add melamine cyanurate, and as applied to claim 2, in an amount of about 10 to 50 wt%, wherein the exemplary amounts of example 3 applied to the example of Ito gives approximately 34.6 wt%. One of ordinary skill in the art would have been motivated provide a non-halogenated flame retardant that does not deteriorate the heat resistance of the epoxy resin [0005-0007].
Further regarding claim 1, while Ito teaches that the biphenyl skeleton is preferably tetramethylbiphenyl epoxy, the general teaching requires a biphenyl skeleton, mainly used for semiconductor packages/encapsulation and has a high adhesiveness.
Goh teaches an epoxy resin for semiconductor encapsulation, wherein the epoxy is preferably a biphenyl type skeleton having a general formula (9) (tetralkylbiphenyl epoxy) (pg. 9) or general formula (10) (aralkyl biphenyl epoxy/A-1) (pg. 10), wherein general formulas (9) and (10) have different 
	OR
Hidehira teaches an epoxy-based resin for a prepreg and/or adhesive film [0001], wherein epoxy resin comprises solid epoxy comprising formula (1) [A-1, where n=1) and formula (2) [A-1, where n=2-10), which improves peel strength (adhesion) [0010-0012] and is improved over the prior art using YX 4000H (tetrametylbiphenyl epoxy) [0014] and a liquid epoxy resin [0015].
It would have been obvious to one of ordinary skill in the art at the time of invention to substitute or combine a tetramethylbiphenyl epoxy resin with an epoxy resin represented by the formula A-1 as claimed. One of ordinary skill in the art would have been motivated to substitute/alter the properties based on the use such as decreased water absorbency [Goh, pgs. 14-15] OR use an alternative preferred embodiment that also increases adhesion without requiring surface roughness [Hidehira, 0012].
Regarding claims 7 and 10, while a flame retardancy as evaluated by the UL94 burning test is not disclosed, the claimed properties are deemed to be inherent to the structure in the prior art since Ito/Aizawa teach an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Claims 1-2 & 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (JP 2006-291094 A) (hereinafter “Ito”) in view of Honma et al. (U.S. Pub. No. 2008/0166511 A1) (hereinafter “Honma”), He et al. (CN 101381506 A) (hereinafter “He”), as evidenced by or further in view of Japp et al. (U.S. Pub. No. 2008/0078570 A1) (hereinafter “Japp”), and either Goh et al. (WO 2003/082976 A1) (hereinafter “Goh”) OR Hidehira et al. (JP 5733679 B2) (hereinafter “Hidehira”).
Regarding claims 1-2, 5, and 8-10, Ito teaches a laminate of prepregs forming a composite molded article having excellent heat resistance and toughness [0001, 0030, 0034-0037, 0041], wherein the prepregs may be used in industries such as commercial aircrafts [0002], the prepregs formed from a carbon fiber-reinforced resin composition comprising an epoxy resin composition of blended epoxy parts (A), (B), and (C), optionally a thermoplastic resin (D) at 15 to 40 parts per 100 epoxy parts (A)-(C), and a curing agent (E) in an amount of 0.7 to 0.9 epoxy equivalents based on 100 epoxy parts (A)-(C) [0006, 0026-0029], wherein the epoxy resin composition comprises (A) a biphenyl type bifunctional epoxy resin at 20 to 40 wt% of epoxy parts (A)-(C) [0007-0010], (B) a glycidylamine, a phenol novolac, or a cresol novolac (non-biphenyl) type epoxy resin comprising at least three epoxy groups at 20 to 40 wt% of parts (A)-(C) [0011-0014], and a bisphenol A (bifunctional) type epoxy resin at 30 to 50 wt% of parts (A)-(C) [0011-0019], such that (A)-(C) add up to 100% [0020], wherein the proportion of the resin to fibers is 30 to 50 wt% (content of carbon fibers is 50-70 wt%) [0028], wherein the example (#1) comprises amounts of 30 wt (A), 30 wt% (B), 40 wt% (C) at a carbon fiber amount is 65 wt% [0033, 0038, Table 1], wherein the resin may additionally comprise fillers/flame retardants [0026] with no specifics being set forth. The inclusion of any chlorine atoms or phosphorus atoms at any amount is not taught and are thus assumed to be within the range claimed.
Further regarding claims 1-2 and 5-6, Ito does not teach the inclusion of melamine cyanurate or a thickness within the range claimed or a UL94 burning test rating.
Honma teaches a carbon fiber reinforced epoxy resin, wherein prepregs largely used for structural materials in aircrafts and vehicles [0003-0004, 0084] comprising a carbon fiber portion of 30 to 95 wt% [0110], wherein those materials require flame retarding properties [0004] or may be adapted to be used as an electrical/electronic equipment such as wiring boards [0005, 0173], wherein a number of non-halogenated flame retardants including melamine cyanurate are disclosed with an emphasis on 
He teaches a prepreg sheet which forms a laminate comprising a plurality of pressed (molded) sheets [0017, 0037-0039], wherein the prepreg sheet comprises a fiber-based reinforcing material impregnated with a halogen-free, phosphorus-free flame retardant resin composition [0011] comprising a biphenyl epoxy [0012], a curing agent [0013], and a filler/flame retardant [0014], wherein the filler comprises an organic filler comprising preferably melamine cyanurate at 10 to 100 parts based on  [0021-0025, 0034, 0043], wherein the flame retardancy reaches UL 94 V-0 rating [0008, 0018, 0063], wherein Japp evidences or makes obvious the term “free” in relation to halogens (and obviously interpreted to be similar to phosphorus) being in concentrations not greater than 2000 ppm (less than 0.2 wt%) [0027].
It would have been obvious to one of ordinary skill in the art at the time of invention to add melamine cyanurate, and as applied to claim 2, in an amount of about 7 to 50 wt%, and a UL94 rating of V-0 at a thickness within the claimed range. One of ordinary skill in the art would have been motivated to provide flame retardant properties to an aircraft prepreg or adapt the prepreg for an electrical/electronic application [Honma; 0003-0005, 0084], while providing a less toxic resin by not using phosphorus- or halogen-based flame retardants [He; 0004-0008].
Goh teaches an epoxy resin for semiconductor encapsulation, wherein the epoxy is preferably a biphenyl type skeleton having a general formula (9) (tetralkylbiphenyl epoxy) (pg. 9) or general formula (10) (aralkyl biphenyl epoxy/A-1) (pg. 10), wherein general formulas (9) and (10) have different advantages, wherein they may be used singly or in combination providing a balance of properties (pgs. 13-15).
	OR
Hidehira teaches an epoxy-based resin for a prepreg and/or adhesive film [0001], wherein epoxy resin comprises solid epoxy comprising formula (1) [A-1, where n=1) and formula (2) [A-1, where n=2-10), which improves peel strength (adhesion) [0010-0012] and is improved over the prior art using YX 4000H (tetrametylbiphenyl epoxy) [0014] and a liquid epoxy resin [0015].
It would have been obvious to one of ordinary skill in the art at the time of invention to substitute or combine a tetramethylbiphenyl epoxy resin with an epoxy resin represented by the formula A-1 as claimed. One of ordinary skill in the art would have been motivated to substitute/alter the properties based on the use such as decreased water absorbency [Goh, pgs. 14-15] OR use an alternative preferred embodiment that also increases adhesion without requiring surface roughness [Hidehira, 0012].

Claims 1-2 & 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura et al. (U.S. Pub. No. 2017/0313043 A1) (hereinafter “Fujimura”) in view of He et al. (CN 101381506 A) (hereinafter “He”), as evidenced by or further in view of Japp et al. (U.S. Pub. No. 2008/0078570 A1) (hereinafter “Japp”), and Honma et al. (U.S. Pub. No. 2008/0166511 A1) (hereinafter “Honma”), wherein claim 2 is optionally even further in view of Aizawa (JP 11-035795 A) (hereinafter “Aizawa”).
Regarding claims 1-2, 5, and 7-10, Fujimura teaches a curable epoxy composition for a prepreg that is laminated and shaped (molded) [0116, 0126-0127, 0130-0131] having a carbon fiber base material [0113] and comprising a polyvalent epoxy compound comprising biphenyl aralkyl structure such as the NC-3000 series (all having a structure anticipating formula A-1) [0025, 0189], a polyvalent phenyl-type (non-biphenyl) epoxy compound (claim 3), wherein the weight percentage of the polyvalent biphenyl epoxy compound in relation to both types of epoxy compounds is 20% to 95% [0038], which even at the most preferable range is prima facie overlapping with the claimed range, and a curing agent 
Further regarding claims 1-2 and 6, the flame retardant melamine cyanurate, content of the chlorine and phosphorus atoms (as related to the flame retardant), and the content of the carbon fibers are not taught.
He teaches a prepreg sheet which forms a laminate comprising a plurality of pressed (molded) sheets [0017, 0037-0039], wherein the prepreg sheet comprises a fiber-based reinforcing material impregnated with a halogen-free, phosphorus-free flame retardant epoxy resin composition [0011] comprising a biphenyl epoxy [0012], a curing agent [0013], and a filler/flame retardant [0014], wherein the filler comprises an organic filler comprising, preferably melamine cyanurate, at 10 to 100 parts [0021-0025, 0034, 0043], wherein the flame retardancy reaches UL 94 V-0 rating [0008, 0018, 0063], wherein Japp evidences or makes obvious the term “free” in relation to halogens (and obviously interpreted to be similar to phosphorus) being in concentrations not greater than 2000 ppm (less than 0.2 wt%) [0027].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a chlorine-free, phosphorus free epoxy/flame retardant resin as claimed comprising melamine cyanurate. One of ordinary skill in the art would have been motivated to provide a less toxic resin by not using phosphorus- or halogen-based flame retardants [He; 0004-0008].
Honma teaches a carbon fiber reinforced epoxy resin, wherein prepregs are used for structural materials in aircrafts and vehicles and electronic applications such as wiring boards [0003-0005, 0084, 0173, wherein those materials require flame retarding properties [0004], the reinforcing fiber material comprising a preferably carbon fiber portion of 30 to 95 wt% [0107-0110], wherein a lightweight thickness of less than 1.5 mm is provided with a UL94 flammability test rating of V-1 or higher, preferably V-0 [0123-0124, 0154].
Even further regarding claim 2, in the event the full range of the organic filler consisting of melamine cyanurate is not taught: Aizawa teaches a prepreg for a pressed/molded laminated board/plate [0001, 0009, 0020-0021] comprising a nonlimited fibrous base material and an epoxy resin composition comprising an epoxy resin, a curing agent, and melamine cyanurate as essential components [0006], wherein the melamine cyanurate comprises preferably 10 to 100 parts (10-50 wt%) based on 100 parts of the epoxy resin and curing agent [0015], wherein the curing agent is included in 0.8 to 1.2 epoxy equivalents [0014]. It would have been obvious/motivated to look to the art for the full range of an exemplarily flame retardant material in an epoxy resin.
Regarding claim 6, the thickness of a film is not particularly limited is 1 to 150 µm [0083] and a reinforcing fiber material has a thickness of 5 to 100 µm [0113], wherein it would take several laminated prepregs to achieve a thickness above 1.5 mm.
Furthermore, Honma teaches a laminated material having a lightweight thickness of less than 1.5 mm is provided with a UL94 flammability test rating of V-1 or higher, preferably V-0 [0123-0124, 0154], wherein it would have been obvious to look to the art for exemplary thicknesses of an article formed of pressed laminated prepregs.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The Examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 27th, 2021